Citation Nr: 1136947	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-06 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected lumbosacral strain.

2.  Entitlement to an initial compensable rating for bilateral plantar fasciitis.

3.  Entitlement to an initial compensable rating for bilateral shin splints.

4.  Entitlement to an initial rating in excess of 10 percent, and in excess of 30 percent from October 24, 2008, for service-connected tinea versicolor.

5. Entitlement to an initial compensable rating for intermittent headaches.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to January 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2007 and September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Salt Lake City, Utah, and Waco, Texas, respectively, which denied the benefit sought on appeal.  

In June 2009, the RO increased the Veteran's rating for tinea versicolor to 10 percent disabling prior to October 24, 2008, and 30 percent thereafter.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned and the Veteran has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to increased ratings for bilateral plantar fasciitis, bilateral shin splints, and intermittent headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  At its worst, the Veteran's thoracolumbar spine range of motion is to 50 degrees with pain, but without evidence of ankylosis of the thoracolumbar spine.  

3.  Prior to October 24, 2008, the Veteran's tinea versicolor did not cover more than 20 percent of his entire body or exposed areas.

4.  After October 24, 2008, the Veteran's tinea versicolor did not cover more than 40 percent of his entire body or exposed areas.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating for chronic lumbosacral strain have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2011).

2.  The criteria for a rating in excess of 10 percent prior to October 24, 2008, and in excess of 30 percent thereafter, for tinea versicolor have not been met.  38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.7, 4.118, Diagnostic Codes 7806, 7813 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a Veteran of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a Veteran in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In letters dated in December 2006 and May 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his underlying claim for service connection and later increased rating claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also generally advised the Veteran to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was provided in the December 2006 notice.  

The Board notes that the Veteran was not provided pre-decisional notice with respect to his increased rating requests.  The United States Court of Appeals for Veterans Claims (Court) has indicated that in a claim for a higher initial evaluation after the claim for service connection has been substantiated and allowed, as is the situation in this case, that further notice is not required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Veteran's underlying claims of service connection for lumbosacral strain and tinea versicolor were granted and this is an appeal of the initial ratings.  As such, the Board finds that VA met its duty to notify the Veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out that the United States Court of Appeals for Veterans Claims (Court) held in Pelegrini that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In this case, the December 2006 notice was given prior to the appealed AOJ decision, dated in April 2007.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence, affording him physical examinations, obtaining medical opinions as to the severity of his disabilities, and by affording him the opportunity to give testimony before an RO hearing officer and/or the Board, even though he declined to do so.  

As noted above, the Veteran has been afforded VA medical examinations in connection with his claims.  38 C.F.R. § 3.159(c) (4) (2011).  The Board finds that the examinations are adequate.  The assessments and opinions were provided by qualified medical professionals and were predicated on an examination of the Veteran and a review of the claims folder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  Neither the Veteran nor his representative has argued otherwise.

It appears that all known and available records relevant to the issue here on appeal have been obtained and are associated with the Veteran's claims file.  Thus, the Board finds that VA has done everything reasonably possible to notify and assist the Veteran and that no further action is necessary to meet the requirements of the VCAA.  

Increased rating 

The Veteran seeks increased ratings for his lumbosacral strain and tinea versicolor.  

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In Hart v. Mansfield, 21 Vet.App. 505 (2007), however, the Court held that "staged" ratings are appropriate for an increased rating claim in such a case, when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Board notes that the evaluation of the same disability under various diagnoses is to be avoided.  That is to say that the evaluation of the same manifestation under different diagnoses, a practice known as "pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Lumbosacral spine

The Veteran contends that his low back disability is more severely disabling than currently rated.  

His back disability has been rated using general rating formula for disabilities of the spine (Diagnostic Codes 5235 to 5243), and is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine....100

Unfavorable ankylosis of the entire thoracolumbar spine....50

Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine....40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine....30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis....20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height....10

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require consideration of a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Veterans Court held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that all complaints of pain, fatigability, etc., shall be considered when put forth by a veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59 (which requires consideration of painful motion), the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

The evidence of record does not reflect any treatment for intervertebral disc syndrome (IVDS), nor has the Veteran contended otherwise.  Thus, the Board will not address the rating criteria applicable for IVDS.  

In December 2006, the Veteran underwent a VA general medical examination.  He reported pain, weakness, stiffness, fatigue, and lack of endurance in the lumbar spine.  The pain was constant (7 out of 10, with 10 being the most severe pain), and the Veteran used NSAIDS and physical therapy for treatment.  He denied radiculopathy, bladder/bowel complaints, erectile dysfunction, or other neurological problems.  He related that his back pain does not preclude him from walking long distances, but sometimes causes pain during or after an activity.  The Veteran denied any doctor prescribed bed rest in the past 12 months, but indicated that he has difficulty staying seated for long periods of time, and sometimes had problems donning his socks or tying his shoes.  

Physical examination revealed forward flexion to 90 degrees, with pain beginning at 50 degrees; extension to 30 degrees, with pain at 20 degrees; and lateral flexion and rotation to 30 degrees bilaterally.  Neurological examination was within normal limits, and there were no additional abnormalities related to the back noted.  

The Veteran also underwent a VA spine examination in October 2008, and he reported chronic pain in the low back.  The Veteran advised that flare-ups occur with continued weightbearing and ambulation exceeding 20 to 30 minutes.  He denied periods of incapacitation or use of any assistive devices.  Due to the Veteran's back disability, he missed 10 to 15 days of work in the past year, and he was unable to participate in recreational activities.  

Range of motion testing in the thoracolumbar spine revealed forward flexion from 0 to 70 degrees, with pain at 70 degrees; extension to 20 degrees, with pain at 20 degrees; and bilateral flexion and rotation to 25 degrees, with pain at 25 degrees.  The examiner found no additional limitation of motion due to fatigue, weakness, lack of endurance, or incoordination upon repetitive testing.  There was evidence of tenderness across the lumbosacral region with mild, bilateral muscle guarding.  There were no other abnormalities of the spine noted, and the neurological examination was within normal limits.  The examiner diagnosed the Veteran as having chronic, moderate lumbosacral strain.  

Relevant VA treatment records reflect treatment for complaints of low back pain.  Also, the Veteran was noted to be using a back brace due to his strain.  

Upon careful review of the evidence as outlined above, the Board finds that the Veteran is entitled to a 20 percent rating for his service-connected back disability.  Although forward flexion in December 2006 was noted to be to 90 degrees, the examiner indicated that painful motion began at 50 degrees.  Again, the Board must consider 38 C.F.R. §§ 4.40 and 4.45 when determining the appropriate rating for disabilities of the musculoskeletal system.  Inasmuch as the Veteran has consistently reported painful motion in the thoracolumbar spine, difficulty walking or sitting for prolonged periods of time, as well as his range of motion in the thoracolumbar spine being painful at 50 degrees, the Board finds that his lumbosacral disability meets the rating criteria for a 20 percent rating.  

The Board recognizes that there are instances when the Veteran's back disability did not appear to be as severely disabling as noted during the December 2006 VA examination, but notes at this juncture that VA will handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).  As such, the Board finds that the 20 percent rating for his chronic lumbosacral strain is warranted for the entire time period on appeal.

The Veteran is not, however, entitled to a rating in excess of 20 percent, as there is no evidence that forward flexion of the thoracolumbar spine is limited to 30 degrees or less, nor does he have favorable ankylosis of the entire thoracolumbar spine.  

Tinea versicolor

The Veteran seeks an initial rating in excess of 10 percent, and a rating in excess of 30 percent from October 24, 2008.  

The Veteran's tinea versicolor has been rated under 38 C.F.R. § 4.130, Diagnostic Code 7813.

The Board initially notes that the criteria for evaluating disorders of the skin were amended effective October 23, 2008.  The amendments only apply to those claims filed on or after that date, or in claims where the Veteran specifically requests to be evaluated under the new criteria.  Here, the Veteran's claim was filed before October 23, 2008, and the Veteran has not requested consideration under the amended criteria.  Consequently, the Board will apply the former rating criteria in effect when the Veteran filed his claim.

Under Diagnostic Code 7813, the disability is rated as either disfigurement of the head, face, or neck under Diagnostic Code 7800, or as scars under Diagnostic Codes 7801 to 7805, or as dermatitis under Diagnostic Code 7806, depending upon the predominant disability.

Under Diagnostic Code 7801, scars, other than of the head, face or neck, that are deep or that cause limited motion warrant a 10 percent rating when the scars cover an area or areas exceeding 6 square inches (39 sq. cm.).  Scars that are superficial, do not cause limited motion, and cover area of 144 inches or more are given a compensable rating under Diagnostic Code 7802.  Unstable superficial scars are rated under Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Superficial scars that are painful on examination are rated under Diagnostic Code 7804.  Diagnostic Code 7804 stipulates that a 10 percent disability evaluation will be warranted with evidence that a superficial service-connected scar is painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Diagnostic Code 7805 provides that other scars are rated on limitation of function of the affected part.  A deep scar is one associated with underlying soft tissue damage, and a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

As the skin disability does not involve the head, face, or neck, the rating criteria for disfigurement of the head, face, or neck under Diagnostic Code 7800 do not apply.  As the skin disability does not involve scarring (as reflected in the October 2008 VA examination reports), the rating criteria for scars under Diagnostic Codes 7801 to 7805 do not apply.

In this case, the predominant disability picture is one of dermatitis, which is rated under Diagnostic Code 7806.

Under Diagnostic Code 7806, a noncompensable rating is assigned when less than 5 percent of the entire body or of exposed areas is affected, and no more than topical therapy is required during the past 12 month period.  A 10 percent rating is assigned when at least 5 percent but less than 20 percent of the entire body or of exposed areas is affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12 month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month.  38 C.F.R. § 4.118, Diagnostic Code 7806.

During his predischarge VA examination in December 2006, the Veteran reported the onset of tinea versicolor was in 2005, and he has had constant symptoms since.  He indicated that it was nonprogressive, and has not been treated with a corticosteroid, other immunosuppressive drug, or any systemic therapy.  It was noted that he was treated with a topical lotion, and this was 6 times in the past 12 months with 2 weeks each treatment.  

Physical examination revealed hypopigmented annular formations throughout the anterior and posterior tibia, with mild scaling.  The examiner opined that this represented approximately 9 percent for total body surface, and 0 percent of exposed body surface.  The diagnosis of tinea versicolor was confirmed.

During the Veteran's October 2008 VA examination, his tinea versicolor was noted to be slightly progressive and constant in nature.  The Veteran was noted to be using a shampoo to treat his skin problem, and was not using a corticosteroid, other immunosuppressive drug, or systemic therapy.  

Physical examination revealed symptoms over the anterior chest wall and throughout the back.  The symptoms were widespread and diffuse-including 80 or so hypopigmentations that were superficial and stable.  There was no evidence of infection.  The unexposed area affected was about 20 percent of his total body, but 0 percent of exposed area.  There was no evidence of scarring.  

Post-service VA treatment records do not appear to reflect any treatment for or complaints related to his tinea versicolor.  

Given the evidence as outlined above, the Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent, or a rating in excess of 30 percent from October 24, 2008, for his service-connected tinea versicolor.  The evidence of record prior to October 24, 2008, does not reflect that the Veteran's symptoms cover more than 20 of the entire body or more than 20 percent of exposed areas.  As noted in the December 2006 VA examination report, 9 percent of the Veteran's entire body was affected by his tinea versicolor.  During the October 24, 2008 VA examination, it was the first instance when the Veteran's tinea versicolor was noted to encompass 20 percent or more of his entire body, thus, warranting the 30 percent rating.  The evidence of record, however, does not show that the Veteran's tinea versicolor encompassed more than 40 percent of his entire body or exposed areas affected to warrant a higher, 60 percent rating.  Further, either before October 24, 2008 or after, there is no evidence of treatment with systemic therapy such as corticosteroids or other immunosuppressive drugs.  The Veteran was noted to use a topical shampoo for treatment.  Ultimately, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent prior to October 24, 2008, or in excess of 30 percent thereafter, for service-connected tinea versicolor.  

Hart and extraschedular considerations

The Board has considered whether to apply staged ratings the above-noted disabilities pursuant to Hart, but finds it inappropriate under the circumstances.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The Board observes that the Veteran has not required hospitalization for his service-connected disabilities during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected disabilities alone are the cause of any marked interference with employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

Therefore, the Board finds that the evaluation currently assigned adequately reflects the clinically established impairment experienced by the Veteran.  In the absence of requisite factors, the criteria for submission for assignment of an extraschedular rating for this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, the Board will not refer this claim to the Director of Compensation and Pension for extraschedular review.



ORDER

An initial 20 percent rating for chronic lumbosacral strain is granted, subject to the laws and regulations governing the award of monetary benefits.

An initial rating for tinea versicolor in excess of 10 percent prior to October 24, 2008, and a rating in excess of 30 percent thereafter, is denied.  




REMAND

Upon preliminary review of the evidence of record, the Board finds that further evidentiary development must be performed regarding the Veteran's increased rating claims for bilateral plantar fasciitis, bilateral shin splints, and intermittent headaches.

In December 2006, the Veteran was afforded a VA General Medical examination.  Following his notice of disagreement, dated in October 2007, he was scheduled for more current VA examinations in October 2008.  For the reasons described below, the Board finds the examinations regarding the Veteran's bilateral plantar fasciitis, bilateral shin splints, and headaches are inadequate.  

The December 2006 VA examination report reflects the Veteran complaints of frontal skull headaches that are throbbing in nature.  The Veteran advised that the onset of his migraines was in 2006, and they occur 10 to 15 times monthly with a duration of 1 to 2 minutes.  Symptoms include fatigue and distraction, but he denied vision problems or nausea.  The examiner diagnosed the Veteran as having intermittent headaches of no specific etiology.  He did not, however, address whether these headaches were prostrating in nature.  

In regards to the bilateral feet, the December 2006 VA examiner noted that the Veteran did not have bilateral pes planus, but had bilateral plantar fasciitis.  Upon physical examination, the examiner merely noted tenderness to palpation of where the bilateral plantar fascia inserts the calcaneus.  The examiner made no additional findings regarding the bilateral feet.  

In regards to the bilateral shins, the December 2006 VA examiner diagnosed bilateral shin splints, and noted a history of progressively worsening symptoms associated with the shins.  The examiner, however, performed no physical examination regarding the shins, and did not offer any opinion as to the current severity of the Veteran's shin disability.  

In October 2008, the Veteran underwent a VA neurological examination for his service-connected headaches.  The examiner did not address the number of headaches the Veteran experiences, nor did he indicate whether the Veteran had headaches that were prostrating in nature.  He merely indicated that the migraines were diffuse, without aura, nausea, or vomiting.  He did have photosensitivity and phonosentitivity with intense headaches.  The Board finds that absent a discussion as to whether the Veteran's symptoms are prostrating in nature, and how many headaches/migraines he experiences on average, the October 2008 VA examination is inadequate.  

In October 2008, the Veteran also underwent a VA examination of the feet and bilateral shin splints.  The examiner failed to describe the Veteran's foot disability with specificity.  Although he described calluses on the outer borders of the metatarsal heads, he did not indicate whether the Veteran's plantar fasciitis caused any abnormal weight-bearing line or inward bowing of the tendo achillis.  The examiner merely noted that the Veteran's gait was slightly guarded.  In regards to the shin splints, the examiner noted that the Veteran complained of leg pain with standing or ambulation in excess of 20 to 30 minutes.  It does not appear, however, that the examiner physically examined the Veteran's shins, or made any assessment as to the severity of his service-connected shin splints.  In a December 2008 addendum, the examiner indicated that he reviewed the Veteran's claims file and had no changes to his previous VA examination report.  

Ultimately, the Board finds that the VA examinations of record are inadequate for purposes of rating the Veteran's disabilities of the feet, bilateral shins, and headaches.  There is little discussion as to the symptoms associated with his headaches, and neither examiner discussed whether the Veteran's migraines were prostrating in nature.  Further, the physical examinations of both the feet and bilateral shins are minimal and unhelpful in determining the current severity of these disabilities.  

The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the Board finds that the VA examinations conducted were inadequate, the Veteran must be afforded a new VA examination to determine the current severity of his bilateral plantar fasciitis, bilateral shin splints, and intermittent headaches.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated from 2007 to the present.  

2.  The RO/AMC should schedule the Veteran for a VA examination so that his service-connected bilateral plantar fasciitis and bilateral shin splints can both be examined.  The claims file must be made available to the VA examiner for review.  

a.  For the bilateral plantar fasciitis, the examiner should conduct all necessary diagnostic testing and evaluation needed to access the severity of the plantar fasciitis.  This includes indicating the presence or absence, and degree of severity, of pronation, inward displacement, spasm of the tendo achillis on manipulation, and whether there was improvement with orthopedic shoes or appliances.  Also, note whether there is tenderness of the plantar surfaces, deformity, pain on manipulation and use accentuated, indications of swelling on use and characteristic callosities attributable to the service-connected disability.

The examiner is also asked to identify the limitation of the Veteran's activity imposed by this service-connected bilateral foot disability, provide a full description of the effect of this disorder on the Veteran's ordinary activities; and describe fully any associated weakened movement, excess fatigability, and incoordination present.

The examiner should provide rationale for all opinions given.

b.  For the bilateral shin splints, the examiner should conduct all necessary diagnostic testing and evaluation needed to access the severity of the shin splints.  This includes determining whether there is impairment of the tibia and fibula, including nonunion or malunion, and/or associated knee or ankle disability-keeping in mind, however, that the Veteran is already is being separately compensated for his right ankle and right knee disability.  As such, the examiner should distinguish any impairment attributable to the shin splints from any, instead, attributable to the separately rated right knee and right ankle disabilities.

The examiner should additionally comment on whether there are indications of pain, such as after repetitive or prolonged standing, walking or running, or other similar discomfort due to swelling, inflammation (redness) or tenderness.  And if possible or feasible, the examiner should try and quantify this additional impairment in terms of whether it causes additional limitation of motion, and to what extent.  

The examiner should also address the severity of any muscle injury related to the service-connected shin splints by identifying which muscle group is involved and whether the injury is slight, moderate, moderately severe, or severe in nature.   

The examiner should provide rationale for all opinions given.
3.  The RO/AMC should schedule the Veteran for a VA examination with the appropriate specialist to determine the current severity of his service-connected headaches/migraines.  The claims file should be made available to the examiner for review.

After examination of the Veteran, the examiner is asked to solicit from the Veteran a description of the history, frequency, and severity of his migraine headaches.  Specifically, the examiner should determine how frequently the Veteran experiences headaches, how long each episode lasts, and whether these episodes are prolonged, prostrating, or otherwise result in severe functional impairment.  

The examiner should provide rationale for all opinions given.

4.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


